Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1779

                          CHRISTINE M. VARAD,

                        Plaintiff, Appellant,

                                      v.

                           EDWARD J. BARSHAK,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Robert B. Collings, U.S. Magistrate Judge]


                                   Before

                     Torruella, Circuit Judge,
              Cyr and Stahl, Senior Circuit Judges.



     Christine M. Varad on brief pro se.
     Thomas F. Reilly, Attorney General, and Maite A. Parsi,
Assistant Attorney General, on brief for appellee.



                             March 30, 2004
           Per Curiam.      This pro se appellant, Christine Varad,

appeals from a decision granting summary judgment for appellee,

Edward Barshak, Varad v. Barshak, 261 F. Supp. 2d 47 (D. Mass.

2003).   After careful review of the parties' contentions in light

of the record, we affirm the decision on the Title II claim under

the   Americans   with    Disabilities   Act,   42   U.S.C.   §   12132,

substantially for the reasons stated in the district court's

thorough opinion.        The appellee apparently concedes that the

court's rulings on Varad's remaining claims were erroneous and

argues that they should be rejected on the merits.       We agree.    As

the court's discussion of the facts indicates, 261 F. Supp. 2d at

48-52, these claims were meritless.

           Affirmed.




                                  -2-